Case 3:18-cv-07354-WHA Document 173-35 Filed 11/21/19 Page 1 of 2




                 EXHIBIT 33
                Case 3:18-cv-07354-WHA Document 173-35 Filed 11/21/19 Page 2 of 2


  Wk,.I.,I.S
   FARGO

 Business Case Executive Summary
 Clarity: ID0002045
 Effort Name: Corporate Advance and State Attorney Fee Matrix Research
 Scheduled implementation: 2nd Quarter, 2015
 Project Manager: Diane M. Young
 Sponsoring SVP: Beena Menon

 Proposed                                                        Impacted
  Funding        Project /                                         Loan
  Source       Enhancement              Initiative Type           Volume          Soft Cost      Hard Cost         Benefits              ROI
    M&E        Enhancement          Regulatory/Compliance        >250,001          $21,450        $40,500          $101,660              64%
                                                                                                                   Non -Plan
                                                                                                                    Based


 High Level Scope        The purpose of this project is to remove the State Attorney Fee Matrix Table housed in the HPA Tool, from
                         which the HPUs currently retrieve the attorney fee information, and to implement the LPS Desktop
                         application (AKA Black Knight) for the HPSs. The HPSs will obtain the attorney fees directly from the attorney
                         and will provide them to the HPUs.

                         This change will impact FNMA, FHLMC, B&P and WO; currently FHA / VA is using this process. The functional
                         units that will be impacted are HPS, HPU / SLR, HP Settlement and Specialty.

                         Implementing this change provides benefit to the Corporate Advance Reconciliation Team (CART). The 1-2
                         team members performing this task today will remain on the CART team as a result of additional staff needed
                         from other initiatives. Therefore, the CART team will not be adjusting their Plan or FTE.

                         Calculation:
                         It currently takes 1-2 team members to perform the reconciliation function for these loans @ 170 hours per
                         month. The hourly wage is Approximately $23.00 per hour (170 X 23.00 = $3,910.00 per month X 12 -=
                         $46,920 annually, first year prorated based on implementation date).


 What needs will be              Improve the accuracy of the decision with regard to fees, which will in turn improve the customer
 met?                            experience.
 Is there a manual               No, there is no manual process.
 process? If so, can
 it be sustained long-
 term?
 Consequences of                 Inaccurate fees will continue to be quoted, which causes a negative customer experience in addition to a
 not doing effort                reconciling discrepancy.

 Business Case Link: [ HYPERLINK "http://hcfg-
 portal.homestead.wellsfargo.com/sites/SPPM/SBC/ListsBusinessCase/DispForm.aspx?ID=397"

 Cost Benefit Link: [ HYPERLINK "http://hcfg-
 portal.homestead.wellsfargo. com/sites/SPPM/SBC/Lists/CostBen/DispForm. aspx?ID=1455" ]

                                                                                                                                      iXHIBIT


                                                                                                                            0
                                                                                                                            a   '     3Ç7
                                                                                                                                             cc



 Page [ PAGE ] of [ NUMPAGES ]                                                                                 © 2011 Wells Fargo Bank, N.A.
                                                                                                               All rights reserved. Internal use.



CONFIDENTIAL                                                                                                   W F_HERNANDEZ_00000335
